PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,772,470
Issue Date: 15 Sep 2020
Application No. 15/950,761
Filing or 371(c) Date: 11 Apr 2018



:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181, filed November 25, 2020, requesting re-issuance of Letters Patent due to non-receipt of the original Letters Patent. 

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision should be submitted within two (2) months from the mail date of this decision and be entitled “Renewed Petition to Withdraw the Holding of Abandonment under 37 CFR 1.181.”  See 37 CFR 1.181(f).

Application No. 15/950,761 matured into U.S. Patent No. 10,772,470 on September 15, 2020. The Letters Patent was mailed to applicant via U.S. Postal Service on September 15, 2020.

In the present petition, applicant requests that the Office re-issue the Letters Patent asserting non-receipt of the original Letters Patent.

A review of the record indicates no irregularity in the mailing of the September 15, 2020 Letters Patent, and in the absence of any irregularity there is a strong presumption that the communication was properly mailed to the applicant at the correspondence address of record.  This presumption may be overcome by a showing that the aforementioned communication was not in fact received.

As petitioner is a pro-se applicant, the Office understands that petitioner does not keep a formal docket record system for his correspondence.  Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter.  Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where he writes down due dates; how he knows replies are due, etc.  

Had applicant received the September 15, 2020 Letters Patent, what would have occurred insofar as record keeping?  Petitioner should provide the USPTO with copies of any records where petitioner would have entered the receipt date of the September 15, 2020 Letters Patent had petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available.  
Furthermore, petitioner must include a statement from himself, or any other person who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept (for example: traditional paper filing system or manual Inbox); however, the Letters Patent was not found. Petitioner has not specified the locations that were searched.

In the present petition, petitioner did not submit a sufficient explanation of his method for tracking communications from the Office or any documentary evidence to show he did not receive the September 15, 2020 Letters Patent.  Therefore, the petition to withdraw the holding of abandonment is dismissed. 


ALTERNATIVE VENUE

If petition is unable to establish non-receipt through a documentary showing, then petitioner should consider filing a petition under 37 CFR 1.182 requesting issuance of duplicate Letters Patent due to loss or destruction of the original Letters Patent. The petition fee is $105 for a micro entity.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  



/SHIRENE W BRANTLEY/Attorney Advisor, OPET